                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       EASTERN DIVISION



ALAN DOERING,                                                                                           PLAINTIFF
ADC #106115

v.                                           2:19-cv-00045-JM-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction; et al.                                                          DEFENDANTS


                                                      ORDER

         The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and the filed objections. After carefully considering these documents and making a

de novo review of the record, the Recommendation is approved and adopted in its entirety as this

Court’s findings in all respects.

         IT IS THEREFORE ORDERED that:

         1.       Plaintiff may proceed with his failure to protect and contaminated water claims

against Defendants Kelley, Reed, Andrews, Dycus, and Branch.

         2.       Plaintiff’s remaining conditions of confinement claims against Kelley, Reed,

Andrews, Dycus, and Branch are DISMISSED without prejudice.

         3.       Plaintiff’s inadequate medical care claim against Defendants Griffin, Rechcigl,

Correct Care Solutions, and Cambell are DISMISSED without prejudice.1

         4.       It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.



1 Plaintiff’s inadequate medical care claim is the basis of a separate case, Doering v. Correct Care Solutions, et al,
2:19CV00053 DPM-JTK.
Dated this 28th day of May, 2019.


                                    ________________________________
                                    UNITED STATES DISTRICT JUDGE
